Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method of and computer system for receiving data indicating detected jamming/spoofing and a geographic location/time, determining data describing an area based on the received data, and storing the determined data. The determining data describing a corresponding geographic region represents an abstract idea, i.e. a mental step, since it transforms one form of data (geographic location) into another form of data (geographic region) and can be performed by a human with pen and paper, e.g. drawing a circle on a map surrounding the . This judicial exception is not integrated into a practical application because the method is not tied to any particular system/embodiment and the product and system are generally directed to a computer implementation of the steps. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (1) the method claims lack any structural components, (2) the product is simply a set of stored instructions performed by a general purpose processor, and (3) the system comprises the computer and additionally comprises communication circuitry. However, the receiving/transmitting limitations, however, merely recite receiving/transmitting certain information or data that can be analyzed. As such, the receiving/transmitting limitations are insignificant extra-solution activity to the judicial exception.The  manipulation of data by a general purpose computer and/or mental processes and do not result in an improvement in the functioning of the computer or to another technology.
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Bank lnt’l, 573 U.S. 208, 216(2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219—20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, 594—95 (1978)); and mental processes {Gottschalk v. Benson, 409 U.S. 63, 69 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” {Diamond v. Diehr, 450 U.S. 175, 192 (1981)); “tanning, dyeing, making waterproof cloth, vulcanizing India rubber, smelting ores” {id. at 184 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267—68 (1854))); and manufacturing flour {Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).
In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diehr, 450 U.S. at 176; see also id. at 192 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”). Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract... is not accorded the protection of our patent laws, . . . and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.” Id. (citing Benson and Flook); see, e.g., id. at 187 (“It is now commonplace that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. ((alteration in the original) quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation^ fail[s] to transform that abstract idea into a patent-eligible invention.” Id.
The PTO recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”). Under Step 2A of that guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Step 1 — Statutory Category
Do claims recite a process, machine, manufacture, or composition of matter. If so, it represents a statutory category of invention.  In the instant case, the claims set forth a process (e.g. claim 1), a product (e.g. claim 8) and a system (e.g. claim 15) and therefor falls within proper statutory categories of invention.
Step 2A, Prong One — Recitation of Judicial Exception

Step 2 A of the 2019 Guidance is a two-prong inquiry. In Prong One, it is determined whether the claim recites a judicial exception. For abstract ideas, Prong One represents a change as compared to prior guidance because we here determine whether the claim recites mathematical concepts, certain methods of organizing human activity, or mental processes.
Claims 1-20 are directed to an abstract idea, particularly “determining data describing a corresponding geographic region of the at least one of the detected jamming and the detected spoofing using the received data” is accomplished through a mental process performed by a computer. If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) (holding that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of ‘‘computer’’ or ‘‘computer readable medium’’ does not make a claim otherwise directed to process that ‘‘can be performed in the human mind, or by a human using a pen and paper’’ patent eligible).
Since claims 1-20 recite an abstract idea, the analysis proceeds to Prong Two to determine whether the claim is “directed to” the judicial exception.
Step 2A, Prong Two — Practical Application
If a claim recites a judicial exception, in Prong Two it is determined whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception. This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception.
Here, apart from the “determining data describing a corresponding geographic region of the at least one of the detected jamming and the detected spoofing using the received data,” the only additional elements that are recited are the limitations of “receiving data” and “storing the determined data.”  The receiving limitation, however, merely recites receiving certain information or data that can be analyzed, while storing data is a routine activity in any computing system. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)0.  As such, the receiving limitation and storing limitation are insignificant extra-solution activity to the judicial exception.  A claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016) represents a mental process. 
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Fischer et al (9,185,516).
Fischer et al disclose the claimed subject matter, see for example FIGs. 4 and 8, including a plurality of mobile devices 100 receiving satellite signals as well as jamming/spoofing signals. Interference monitoring module 310 may be incorporated in the mobile devices and/or communication network nodes 220/230 (8:6+). Additionally, a server 320 including a database 322 receives data sets from the mobile devices or the communication network nodes. The “map” of the RFI situation may be stored within the database residing in the location server. The “map” may include cell locations, service area locations, or particular location coordinates within a wireless communication environment and corresponding RFI situations for each location (7:63+). The radio frequency interference situational information may also be provided by mobile stations in the network, which are capable of detecting radio frequency interference. The mobile stations may regularly report, or report on request, the RFI situation to a location server. Alternatively or in addition, a mobile station may report the RFI situation when requested by a location server or other server to provide (i) location (e.g. GNSS) measurements or (ii) a location estimate to the server or (iii) some other type of information. A location server may then (e.g. as part of the normal assistance data message to assist GNSS location) send the radio frequency interference awareness assistance data to a mobile device (8:37+). The location server 320 may include a database 322 operable for storing location and time dependent RFI situational information of the wireless communication environment. Using the location and time dependent RFI situational information of the wireless communication environment, the location server 320 may store a “map” of the RFI situation within the network coverage area (12:3+). It is inherent that time information is additionally part of the RFI map since it is know that the RFI changes over time as well as in view of the teachings of combining/averaging RFI information for different mobiles at the same or nearly the same time, 14:43+.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ashjaee (20150116145). 
Ashjaee discloses an interference map for GNSS devices comprising a system and method for aggregating interference data and generating visual representations of the interference data.  Interference data is received from multiple GNSS receivers 102, 104, 106, and 108 positioned at various geographical locations. Each GNSS receiver is configured to measure a location, magnitude, frequency, and time of interference experienced by the receiver.  In response to request for a visual representation, a visual representation of interference at the requested location may be generated based on at least a portion of the received interference data. The visual representation may include a map overlaid with visual indicators of interference indicating a location and magnitude of the interference. The visual representation of interference at the requested location may then be transmitted to a computing device requesting the representation. The GNSS receivers may be stationary or mobile receivers configured to measure interference intermittently, continuously, periodically, or at any other desired interval of time [0019]. An interference server 114 is coupled to receive interference data from receivers 102, 104, 106, and 108 via network 112, which may include the Internet, an intranet, or any other wired or wireless public or private network. Interference server 114 may be coupled to an interference database 116 for storing the received interference data. Interference server 114 may include a computer processor and computer-executable instructions for receiving interference data, generating a visual representation of the interference data on a map that can be displayed on a computing device, and transmitting the visual representation to one or more remote computing devices [0020]. FIG. 2 illustrates an exemplary process 200 for aggregating interference data and generating visual representations of the interference data [0023]. the interference data may be time-stamped and more recent interference data may override or replace older interference data. For example, if an older interference data entry indicates interference having a high magnitude at location X, but a recent entry of interference data indicates no interference at location X, the interference server may use the more recent interference data to generate the visual representation of interference. This can be helpful in situations where the location or amount of interference changes over time. In other examples, the interference server may average interference data values when multiple values exist. In yet other examples, the interference may be weighted based on the age of the data. For example, a decay algorithm may be used to de-weight older interference data entries. In yet other examples, a combination of the above may be used [0028].
Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Borges et al (20210384994).
Borges et al (20210384994) disclose a method, device and product for identifying interference in a radio frequency network environment.  It is well known that both jamming and spoofing are representative of interference and as such are encompassed thereby. As shown in FIG. 2, environment 200 may include radio access network (RAN) 205 that includes a plurality of wireless stations 100-1 to 100-x , a wireless station database 210, an interference detection system 215, an interference reporting system 220, and one or more networks 225. Interference detection system 215 may include one or more devices (e.g., a server device, or a collection of server devices) to determine likely locations of interference sources. For example, interference detection system 215 may identify likely locations of interference sources detected in RAN 205. Interference detection system 215 may generate geographic heat maps that identify the likely locations of sources of interference based on data collected from wireless stations 100 within RAN 205. Consistent with embodiments described herein, the heat map may be generated based on statistical minimization of free space loss calculations at various geographic locations proximate to affected wireless stations, e.g. [0024]. Interference reporting system 220 may include one or more devices (e.g., a server device, or a collection of server devices) to perform one or more functions; for example, interference reporting system 220 may include messaging systems capable of generating and/or sending messages via network 225. The messages may be emails, text messages, application-specific messages, and/or other types of messages related to alerts that a heat map of possible interference sources has been generated by interference detection system 215. Interference reporting system 220 may also maintain a history (suggesting the monitoring of time as well) of interference determinations for use in determining patterns, e.g. [0025]. FIG. 3 is a block diagram illustrating example components of a computer device 300 comprising one or of wireless stations 100, wireless station database 210, interference detecting system 215, and interference reporting system 220, e.g. [0027]/[0034].  Output device 350 may output information to an operator of device 300. Output device 350 may include a display, a printer, a speaker, and/or another type of output device [0031]. Communication interface 360 may include a transceiver that enables device 300 to communicate with other devices and/or systems via wireless communications [0032]+. When an affected wireless station is 100 is identified (e.g., wireless station 100-1), wireless stations 100 that are proximate (i.e., neighbors) to the identified wireless station 100-1 are examined for similar interference experiences (block 410). Interference detection system 215 may identify neighboring wireless stations 100 within an initial distance from the main wireless site 100-1, based on the geographic location of the main wireless site 100-1, the PRB(s) that are experiencing the interference, and the timeframe(s) during which the PRB(s) experienced the interference. As described above, wireless station database 210 may include information regarding wireless stations in RAN 205, such as location information (e.g., longitude and latitude information) and performance metrics (e.g., PRB KPIs). Using the collected information regarding wireless stations 100 in RAN 205, interference detection system 215 may ascertain the identities and locations of neighboring wireless stations 100 that are experiencing similar interference during similar timeframes, [0040]+. Regarding FIG. 7, process 700 may include identifying the neighboring wireless station 100 whose PRB data shows the highest interference (block 705). Next, the geographic boundary for the likely interference sources is determined based on all possible combinations of the strongest correlating station with all other interference-affected neighbors (block 710), where each combination may correspond to a portion of the boundary [0048]. Scores are generated for each of the identified locations (block 425). For example, interference detection system 215 determines a score for use in generating the heat map of possible interference source locations briefly described above [0053]. As shown in FIG. 9, heat map 900 includes a geographical map of the affected locations and identifies the specific locations 810-1 through 810-x [0055].  Interference detection system 215 may provide or forward the heat map to interference reporting system 220 for delivery to relevant field personnel or other entities associated with the service provider of RAN 205.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ben-Moshe et al (10,746,880).
Ben-Moshe et al disclose a navigation system interference locator system, method, and/or computer program product (7:7+) comprising a plurality of user GNSS receivers 121 and a central computer 100. The central computer 100 comprises a memory storing an Interference Event Module (IEM) 103 and a Jammer Localization Module (JLM) 104, each containing processor instructions for execution on one or more processors 102. The central computer 100 comprises a receiver network interface 112 that connects the central computer 100 to a network 140 of GNSS receivers 120. The IEM 103 comprises processor instructions to receive 201 GNSS signal parameter datasets from one or more GNSS receivers 121. Each dataset represents the signal parameters received by one GNSS receiver 121 from a GNSS signal 151 emitted by a GNSS satellite 150 at a certain time. The IEM 103 comprises processor instructions to compare 202 the GNSS datasets between receivers and at different times, to detect 203 one of more jamming event. When a jamming event is detected, data values are computed 203, by the central processor 102 according to the IEM 103 instructions, relating to the jamming event, such as event weights, event time, estimated receiver location, and the like. A jamming event, denoted Jamevent[t], is an event in time and/or location where jamming interference is suspected (10:4+). The JLM 104 comprises processor instructions to update 205 each suspected jammer location with a probability value based on each jammer event. According to the instructions of the JLM 104, jammers are detected 207 when the probabilities match a rule and/or pattern, such as when one or more suspected jammer location probabilities are above a probability threshold, matching suspected jammer location probabilities to a distribution of probabilities, and/or the like. For example, the probabilities of suspected jammers are plotted on a probability map, and a peak analysis of the probability map is performed to detect the jammers. For each Jamevent an annular region of jammer location probabilities may be embedded on a probability map, such as a two dimensional array of probability values, at a distant of Jamdist around the SNS receiver's reported location. By combining annular regions from multiple SNS jamming events, such as multiplication of the probability values at each location, the probability map may show the location of a SNS jammer (11:18+). The computing platform includes a volatile memory for storing instructions and/or data and/or a non-volatile storage, for example, a magnetic hard-disk and/or removable media, for storing instructions and/or data. Thus, the storing of the results is taught and is inherent based on the capabilities of the computing platform to provide updates. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure since they also teach the applicant’s subject matter. 
Berry et al (9,466,881) disclose detection of jamming and spoofing as well as the generation of data describing a geographical region of influence.
LaGrotta (20060234641) discloses a system and method for detecting incidents of GPS signal jamming utilizing one or more cellular telecommunications networks where GPS signals are received at various geographically dispersed base stations. Each base station is outfitted with a data routing subsystem that routes data relating to interruptions in the received GPS signal, as detected by the base station, to a real time national database. The database stores and processes the received data, and is configured to be accessed by government or other officials for assessing GPS interference across the geographic area covered by the cellular network(s). The GPS interruption/interference data may be graphically displayed, and it may be correlated with other relevant data. In operation, the network's base stations receive GPS signals on an ongoing basis. If the GPS signal is jammed or otherwise interfered with at one of the base stations, this is detected by the base station, and the data routing subsystem routes data relating to the interruption or interference to the national database. Subsequently, government or other officials can access the national database for assessing GPS interference across the geographic area covered by the cellular network. The database may process the data/information received from the base stations for statistical, archival, and/or user interface purposes--e.g., categorization and mapping of the data to a computer-displayed map of the geographic area. Additionally, alerts may be sent to the government officials warning them of possibly significant events or occurrences.
Hay (20040203461) discloses a system and method for providing Global Positioning System (GPS) interference information from a mobile vehicle communication system (MVCS). The invention allows a service provider to request GPS interference information, generate one or more interference regions, and provide requested interference information to a client.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646